 III theMatter of KANSAS CITY STRUCTURAL STEEL COMPANYandINTERNATIONAL ASSOCIATIONI OF BRIDGE, STRUCTURAL AND ORNA-MENTAL IRON WORKERS, SHOPMEN WORKERS, LOCAL 520andINTER-NATIONAL BROTHERHOOD OF BOILER MAKERS, IRON SHIP BUILDERSAND HELPERS OF AMERICACase No. C-815.-Decided April 20, 1939Stect Products Manufacturingand ErectwgIndustry Interference,Restraint,and Coercion-Company-Dominated Union:domination of and interference withformation and administration;support ; encouragement of employees to join ;disestablished,as agencyfor collectivebargaining-Contract:with company-dominated union, abrogated;order providing for, not requiring substantive condi-tions of employment specified in contract to bechanged-Espionage-Discrimina-taon:transferto temporarywork, refusing thereafter to restore employee toprevious position;charges of discriminatory lay-off, not sustained as to fourpersons-BackPay:awarded employeerefused reinstatement,from date ofrefusal to date of reinstatement.Mr. Henry H. Foster, Jr.,for the Board.Cooper, Neel, KempdSutherland, by Mr. William E. Kemp, Mr.Wallace Sutherland,andMr. A. L. Cooper,of KansasCity,Mo., forthe respondent.Mr. Clif LangsdaleandMr. Gibson Langsdale,of Kansas City, Mo.,for the Iron Workers.Mr. L. A. FreemanandMr. M. W. Mikesell,of Kansas City,Kans.,for the Boilermakers.Mr. Blake A. WilliamsonandMr. Lee Vaughan, Jr.,of Kansas City,Kans., for the Association.-Mr. Paul S. Kuelth'au,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Association of Bridge,Structural and Ornamental Iron Workers, Shopmen Workers, LocalNo. 520, herein called the Iron Workers, and by International Brother-hood of Boiler Makers, Iron Ship Builders and Helpers of America,herein called the Boilermakers, the National Labor Relations Board,herein called the Board, by the Regional Director for the, Seventeenth12 N. L.R. B., No. 43.327 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion (Kansas City, Missouri), issued its complaint, dated May 3,1938, against Kansas City Structural Steel Company, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint, accompanied by notice of hearing,were duly served upon the respondent, the Iron Workers, and theBoilermakers.In regard to the unfair labor practices, the complaint in substancealleged (1) that prior to March 15, 1937, the respondent dominatedand interfered with the formation and administration of an employeecommittee, known as the Shop Committee; (2) that thereafter therespondent dominated and interfered with the formation and admin-istration of Employees' Association of the Kansas City StructuralSteel Company, herein called the Association, and contributed finan-cial and other support to it; (3) that the respondent laid off or dis-charged Thomas G. Frost, Gerald E. Mullin, and Carl L. Beaverson or about June 11, 1937, and Alton Kelso and Irvin W. Bodam onor about July 9, 1937, because they joined and assisted a labor organ-ization sponsored by the Committee for Industrial Organization,herein called the C. I. 0.; (4) that the respondent refused to rein-state John E. Hutson on or about May 5, 1937, because he had joinedand assisted the C. I. 0.; and (5) that the respondent by the aboveacts, by making or permitting to be made statements derogatory to"outside" unions and favoring "inside" unions, and by other actsshowing a preference for "inside" unions, interfered with, re-strained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act. The time for answer having beenextended by the Regional Director, the respondent filed its answer,dated May 12, 1938, denying the alleged unfair labor practices andalleging that the Act as applied to the respondent is unconstitutionalon several grounds.Thereafter the Association filed with the Re-gional Director its petition to intervene, which was granted by theRegional Director.Pursuant to notice, a hearing was held in Kansas City, Missouri,from June 27 until July 21, 1938, before Ernest R. Strempel, theTrial Examiner duly designated by the Board. The Board, the IronWorkers, the Association, and the respondent were represented bycounsel; the Boilermakers was represented by two international repre-sentatives; and all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.On June 22, 1938, .the Board took the deposition of Gerald E.Mullin in Kansas City, Missouri. The respondent, the Iron Workers, KANSAS CITY STRUCTURAL STEEL COMPANY329and the Association were represented by counsel at the taking of thedeposition; the Boilermakers was represented by its internationalrepresentative.Full opportunity to examine and cross-examine Mul-lin was accorded all parties.All parties waived the statutory require-ments for the taking of depositions and the deposition was admittedinto evidence as an exhibit.Objections to the admission of evidencewere made during the taking of the deposition and at the time thedeposition was introduced into evidence at the hearing.The TrialExaminer reserved ruling on the objections.The Board has re-viewed the testimony and finds that the admission of the testimonycontained in the deposition is not prejudicial.The objections arehereby overruled.At the close of the Board's case and at the close of the hearing,counsel for the respondent moved to dismiss the complaint on theground that it was not sustained by the evidence and the evidenceshowed that the respondent had not engaged in unfair labor prac-tices as alleged in the complaint.Counsel for the Association madesimilar motions to dismiss the complaint in so far as it charged therespondent with dominating the formation and administration ofthe Association.The Trial Examiner reserved ruling on those mo-tions.To the extent that these motions are inconsistent with thefindings, conclusions, and order set forth below, they are herebydenied.During the hearing the Trial Examiner ruled on othermotions and on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On August 12, 1938, the Board, acting pursuant to Article II, Sec-tion 37, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered the case transferred to and continuedbefore it.On August 23, 1938, the respondent filed exceptions tothat order and moved for its rescission.On August 24, 1938, therespondent moved that the Trial Examiner be directed to prepare andfile an Intermediate Report and applied for permission to make oralargument and file briefs.On September 2, 1938, the Board deniedthose motions and ordered that Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order be issued and that the par-ties have the right, within 10 days from receipt of said ProposedFindings of Fact, Proposed Conclusions of Law, and Proposed Orderto file exceptions, request oral argument before the Board, and requestpermission to file a brief with the Board.On January 13, 1939, the Board issued and duly served on theparties Proposed Findings of Fact, Proposed Conclusions of Law,and Proposed Order in the case. Subsequently, exceptions to theProposed Findings of Fact, Proposed Conclusions of Law, and Pro-posed Order were filed by the respondent, the Iron Workers, and 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Association.Pursuant to leave granted to all parties, the respond-ent, the Iron Workers, and the Association filed briefs with theBoard.On March 9, 1939, pursuant to request therefor and noticeto all parties, a hearing was held before the Board in Washington,D. C., for the purpose of oral argument. The respondent and theIronWorkers were represented by counsel and participated in theargument.The Board has considered the exceptions to the ProposedFindings of Fact, Proposed Conclusions of Law, and Proposed Order,and finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Kansas City Structural Steel Company, is a Mis,souri corporation licensed to do business in Kansas with a plant andoffice located in Kansas City, Kansas. It is engaged in the fabrica-tion and erection of steel buildings, bridges, tanks, refineries, andwarehouses.The respondent erects approximately 50 per cent of thematerial it fabricates.The chief raw material used by the respond-ent is rolled steel, all of which is obtained from points outside Kansas.More than 75 per cent of the respondent's fabricated products aresold, transported, and distributed outside Kansas. In 1937, the re-spondent's sales outside the State aggregated $1,559,660.57 1 whilethose made in Kansas amounted to $727,031.16.II.THE ORGANIZATIONS INVOLVEDThe C. I. O. Was a labor organization sponsored in the spring andsummer of 1937 by the Committee for Industrial Organization amongthe respondent's employees.This labor organization never receiveda charter from the Committee for Industrial Organization and thelatter withdrew in September 1937.Most members of the C. I. O.at that time became members of either the Iron Workers or the Boiler-makers.International Association of Bridge, Structural and OrnamentalIronWorkers, Shopmen Workers, Local No. 520, is a labor organ-1Sales outside Kansas were divided among 22 States as follows :Arizona-------. $72, 156 32Alabama -------6, 146 00Arkansas-----_2,088.10California------6,240.00Colorado------- 197, 742 74Georgia --------1, 790 60Idaho ---------17, 554. 72Illinois --------2,507.73Indiana --------$98 00Iowa----------3,112.93Minnesota-___-12, 474. 25Missouri ------- 533,533,956 11Montana -------80, 398. 36Nebraska-_____11,540 82New Mexico-___231, 308 27North Carolina-3,581.40Ohio ---------- $11,428.36Oklahoma------ 181, 071 54Texas_________ 109, 407. 70Utah ----------6,552 00Wyoming ------61, 737. 62Washington-___6,767.00 KANSAS CITY STRUCTURAL STEEL COMPANY331ization admitting to membership persons employed in the respond-ent's shop.It is a local of a national union affiliated with the Amer-icanFederation of Labor.International Brotherhood of Boiler Makers, Iron Ship Buildersand Helpers of America is a labor organization admitting to mem-bership persons employed in the respondent's plant. It is affiliatedwith the American Federation of Labor.Employees' Association of Kansas City Structural Steel Companyisan unaffiliated labor organization admitting to membership allhourly paid employees in the respondent's plant.III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with theshop committee andtheAssociationLate in 1933 or early in 1934, the Boilermakers started to organ-ize the respondent's plant.O.C.Smith, then secretary of therespondent, called a meeting of all the respondent's employees inthe template shop at which he condemned those active in that labororganization.At his suggestion a shop committee was elected torepresent the employees in dealing with the respondent.This shopcommittee consisted of 14 members, 2 or 3 of whom appear to havebeen elected as members at large while the remainder were electedto represent various departments., Five of those elected were work-ing foremen.2After the organization of the shop committee, the Boilermakersabandoned its attempt to organize the plant.The shop committeeitself ceased to function after a few conferences with O. C. Smithand Howard Fitch, Sr., president of the respondent.In March 1937 John Hutson and one Wallace, both employees ofthe respondent, decided to organize a union in the respondent'splant and obtained some application cards for that purpose fromRobert Steven, an organizer for United Automobile Workers ofAmerica, affiliated with the Committee for Industrial Organization.Hutson circulated the cards in the plant and was successful in secur-ing signatures in the welding department. and among the rack-punchoperators.By March 19 the organization of the C. I. O. was wellunder way and a meeting was held at which Hutson was electedchairman of the group.On March 15, 1937, H. A. Fitch, Sr. called a meeting of the shopcommittee in the shop office to discuss wages.At that meeting, dis-satisfaction with the shop committee as then constituted, whose mem-a Although working foremen lack the power to hire and discharge,they assign work andsupervise the work of the employees under them. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDhers had held office without new elections since its organization in1933, was brought to the respondent's attention.Several forms ofpetitions for the designation of new shop committeemen were sub-mitted and Fitch, Sr. selected one as best suited to that purpose.Fitch, Sr. then suggested a meeting of all hourly paid employees inthe template shop at 12: 30 p. m. the same day.The meeting in the template shop was held as suggested. Fitch,Sr. informed the men that he wanted to talk to the shop committeeabout wages and suggested that new elections be held.He furtherstated that the men had to decide whether they were going to berepresented by an "inside" or by an "outside" union in their dealingswith the respondent.After Fitch, Sr. finished speaking he left theroom and Clay I. Ramsey, a member of the old shop committee andlater chairman of the newly elected shop committee and of the Asso-ciation, instructed the men to return to their departments for theelection of shop committeemen.The member-at-large positions onthe shop committee were abolished by common consent and eachdepartment voted for a shop committeeman to represent it.After the election, in which all but four of the old departmentalrepresentatives were reelected, the new shop committee met Fitch,Sr. in the shop office.He announced a general raise of 5 cents perhour throughout the plant and stated that H. A. Fitch, Jr., the re-spondent's vice president in charge of production, and Glen S. Smith,assistant secretary of the respondent in charge of personnel, wouldendeavor to eliminate inequalities in wages among the men by formu-lating a classification system with the shop committee.At thismeeting in the shop office the new shop committee elected officersfrom among its own number. Ramsey was elected chairman andLoren Winchell, working foreman in the template shop, was electedsecretary.After the meeting, the petition selected by Fitch, Sr. forthe designation of shop committeemen, copies of which had beenprepared by the respondent, was circulated in the various departmentsand signed by the employees.Although prior to the speech of Fitch, Sr. at the March 15 meeting,there had been no attempt by the employees to organize an "insideunion" to represent them, immediately thereafter they began to dis-cuss the relative merits of such a union and an affiliated labor organi-zation.The members of the shop committee discussed the matterinformally among themselves and with several working foremen anddecided to organize an "inside" union.Also during that week theshop committee met with Fitch, Jr. and Glen Smith to discusss theproposed wage classifications of the employees.On March 22 a second meeting of all hourly paid employees washeld in the template shop.Fitch, Jr. who had called the meeting, KANSAS CITY STRUCTURAL STEEL COMPANY333explained the raises and reclassifications which were to be put intoeffect and asked for an expression of approval or disapproval fromthe men.He then left the room and Ramsey took charge of themeeting.After the men voted to accept the proposed raises andreclassifications, Ramsey proposed a vote on "inside" and "outside"unions and made a speech in favor of the former.After anotherspeech in favor of an inside union a vote was taken on ballots pre-pared before the meeting by Winchell at the direction of the shopcommittee, which resulted in a large majority approving an insideunion.The following week Ramsey appointed Ira Price, then a workingforeman in the punch and shear department and a member of theshop committee, chairman of a committee to draw up bylaws forthe proposed inside union.Price selected Victor McDonald, workingforeman in charge of the burners, and two other employees to workwith him on the committee. The bylaws committee met eveningsin, the shop office and, in addition to preparing proposed bylaws,drafted an application for membership which McDonald inducedEmmett Holland, who was employed in the respondent's office, tomimeograph on the respondent's machine.Holland also used therespondent's paper but the respondent had no knowledge of his activi-ties which took place after working hours.He testified that he wasaccustomed to perform such tasks for anyone requesting them.On April 2 a meeting for the organization of the Association washeld in the Odd Fellows Hall in Kansas City, Kansas.Ramseypresided and thereafter was elected temporary and then permanentchairman; James Wright, later chairman of the C. I. 0., was electedvice chairman, andWinchell secretary.An agreement committeewas appointed to draft a proposed agreement to be submitted to therespondent.The bylaws were read and largely approved and mem-bership application cards were distributed and signed.The record shows that applications were circulated in the plantand in several instances signed during working hours.Althoughseveral leaders of the Association denied that the applications werecirculated before the meeting of April 2 or in the plant, their testi-mony is not persuasive.McDonald, head burner and a witness forthe Association, testified that he signed the application at the burn-ing skids during working hours at the request of Dick Pyle, therepresentative committeeman for the welding and burning depart-ment.Arthur Piersee, another witness for the Association, testifiedthat he signed the application for membership before the April 2meeting.On April 12 the Association conducted new elections for repre-sentative committeemen.These elections were conducted in the plant 334DECISIONSOF NATIONAL LABOR RELATIONS BOARDduring working hours and resulted in the reelection of all the formershop committeemen with the exception of Ramsey who had resignedfrom the shop committee upon his election as chairman of the Asso-ciation.At the same time vice committeemen were elected.On April 24 the Association submitted a proposed contract to therespondent.After some negotiations and after the Association hadsubmitted the signed membership applications as proof of its ma-jority, the respondent on May 4 entered into a contract with thislabor organization.By the terms of the agreement the respondentrecognized "the Representative Committeemen signing with the Com-pany as the sole bargaining agency of the members of the Employees'Association" and agreed to lay off and recall employees in accord-ance with departmental and plant seniority.3The agreement alsohad detailed provisions concerning working conditions, most ofwhich perpetuated the previous policies of the respondent.The administration of the Association is vested in the "representa-tive committee" which acts as a steering or executive committee forthe Association. It meets the night before meetings of the generalmembership and the minutes of its meetings are read at the generalmembership meetings. In addition the representative Committee isthe grievance and negotiating committee for the Association. It isnoteworthy that the bylaws provide that to be eligible for electionas a representative committeeman a person must have been in therespondent's employ for at least 5 years.In March 1937, the respondent attempted to establish a system ofespionage against the C. I. O.Arthur Piersee, a working foremanin the welding and burning department, joined the C. I. O. soon afterits organization.Immediately thereafter Joe Frick, self-styled op-ponent of the C. I. O. who was a Class A fitter in the welding andburning department and a member of the old shop committee, drewup a petition authorizing the shop committee to make any agreementwith the respondent it saw fit without consulting the employees aboutits terms.Frick showed this petition to Leonard Cramer, weldingand burning department foreman, who told him to circulate it amongthe employees.The petition was circulated in the department but nosignatures were obtained and Frick complained to Cramer that even3 The respondent agreed to follow seniority as defined in the agreement"so far as com-patible with the successful management of the Company"The agreement provided thatseniority accrued from the first day an employee worked for the respondent but that itdid not become established until that employee had received 24 semi-monthly pay checksfrom the respondent. In practice this was interpreted to mean that the respondent needonly recognize established seniority and that in cases where there was no establishedseniority the respondent was free to consider the ability and need of the employees withoutestablished seniority in determining who was to be laid off or recalled to work.Theagreement provided that lay-offs should be in accordance with departmental seniority butthat employees should be recalled on the basis of plant seniority to any department inwhich work was available which they were able to perform. KANSAS CITY STRUCTURAL STEEL COMPANY335Arthur Piersee, a working foreman, would not sign.Cramer re-plied, "Art is going with these boys to the C. I. 0. meetings andreporting back to me, and I don't want him to sign it and them findit out."Later Frick asked Piersee why he had not signed the peti-tion and Piersee answered, "You know why, I am going out with theboys and reporting back to the company." Piersee testified that herefused to sign the petition because he was a member of the C. I. 0.,but denied spying on the C. I. 0. meetings for Cramer. Cramer alsodenied the statements attributed to him by Frick or that he receivedany information from Piersee with respect to the C. I. 0. Frick'stestimony, however, is supported by similar and uncontradicted testi-mony of Cecil Eckard, a welder and burner employed by the re-spondent, who had occasion to attend a C. I. 0. meeting with Piersee.A few days after the meeting Cramer questioned Eckard about themeeting, and advised the latter that he had no business there. Eckardreplied that he had gone with Piersee, whereupon Cramer stated thatitwas proper for Piersee to attend since he was a foreman and hadto see how many men in his department were loyal to the respondent.Piersee attended three or four C. I. 0. meetings and considered him-self a member of that organization until April 1937, when he with-drew after being accused of being a "stool pigeon" for the respondent.Some of the respondent's foremen and working foremen activelyencouraged membership in the Employees' Association.Cramer toldEckard in May 1937, when Eckard was behind in his Association dues,that he should "get in behind" the Association and "make it go andtry to get the rest of the boys in the shop to get behind it, too, or theCompany couldn't use" him.Cramer also stated that "he had had alot of experience- in employees' associations, and that was the bestcontact a bunch of men could have."Although Cramer denied tell-ing Eckard to support the Association, his denial is not persuasive.ClydeWiseman, assembling and riveting department foreman,criticised Gerald Mullin for belonging to the C. I. 0. and attendingitsmeetings.Wiseman also talked to Thomas G. Frost several timesinMay 1937, asking him whether he was "staying with him and theCompany," and telling him that there would be "more and steadywork" if the men "would stay with" the Association which would"amount to more in the long run than the C. I. 0."McDonald, working -foreman in charge of the burners and a mem-ber of the committee which drew the Association bylaws, was alsoopposed to outside organizations.He told Gerald Mullin that hewould like to "run every C. I. 0. man out of" the plant; Alton Kelsohad a conversation of similar import with McDonald.McDonald alsourged Mullin to pay his dues to the Association. Ira Price, workingforeman in the punch and shear department and chairman of the 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation's bylaws committee, made similar statements to employeesin his department.Price denied making any statements derogatoryto the C. I. 0. and favoring the Association, but in the light of all theevidence his denials are not persuasive.B. Conclusions with respect to the AssociationIt is clear from the facts set forth above that the Association isthe outgrowth of the shop committee which was established by therespondent in 1933.As long as the employees showed no interest inan "outside" union the respondent permitted the shop committee tolanguish.When the C. I. 0. activity started, however, the respondentrevitalized the shop committee, called a meeting of the hourly paidemployees in the plant, and pointed out to them, although no "inside"union had yet been organized, that it was necessary for them to choosebetween "inside" and "outside" unions.The respondent then an-nounced the 5-cent raise and the proposed reclassifications through theshop committee.Under the circumstances it is not surprising thatthe employees voted in favor of an "inside" union.At the same timethe respondent was engaging in espionage against the C. I. 0, andthus discouraging membership in it and indicating its preference foran "inside" union.After the organization of the Association by the shop committee inaccordance with the respondent's suggestion, the supervisory em-ployees, as set forth above, took an active part in encouraging mem-bership in it.The respondent contends that the actions of super-visory employees are not attributable to it.We cannot adopt thatcontention."The foremen are in constant association with em-ployees, who take orders from them and commonly learn from themthe Company's policy on other matters.The activity of such super-visory employees must bind the' employer unless effectively dis-avowed." 4The statements by the supervisory employees were morethan mere expressions of opinion. "The form of the utterance is notcontrolling; the locus of economic power in the proximate relation ofemployer and employee gives coercive effect to words which in anothercontext might be mere statement of opinion."The respondent also contributed support to the Association by per-mitting the bylaws and the agreement committees to meet in the shopoffice at night and by permitting the Association to conduct its repre-sentative committeemen election in the plant during working hours.4Matter of Tennessee Copper Companyand A. F.of L Federal Union, No. 21,164,9 N. L. R.B. 117.MatterofTennesseeCopper Companyand A.F.ofL Federal Union, No. 21,164,9 N. L. R.B 117. See alsoVirginia Ry Co v System Federation No.40 et al, 84 Fed.(2d) 641(C. C. A. 4th)aff'd 300 U. 8 515. KANSAS CITY STRUCTURAL STEEL COMPANY337It is apparent from-all the evidence that the Association is merelya general membership organization superimposed upon the previousshop committee, now known as the "representative committee."Therespondent has thus continued to interfere with its employees' rightto self-organization, and by means of the contract with the Associa-tion, has crystallized its control over the activities of its employeesfor a period of 2 years.We find that the respondent dominated and interfered with theformation and administration of the shop committee and thereafterdominated and interfered with the formation and administration ofthe Association and contributed support to it.We further find thatby such domination and interference, and by the other acts set forthabove, the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 ofthe Act.C. The refusal to reinstate and the dischargesJohn E. Hutsonhad been employed by the respondent as a weldersince 1926.By 1937 he was the highest paid welder in the respond-ent's employ and had greater departmental seniority than 14 ofthe 18 welders then working for the respondent.As described above,Hutson was the leading figure in the organization of the C. I. 0.and on March 19, 1937, was elected chairman of that union.It is customary for the respondent to lend welders to other em-ployers in the Kansas City area who purchase steel from the re-spondent or who are personal friends of the respondent's officers.Both Hutson and Frank Smith had on occasion been assigned to suchtemporary work and had secured immediate reinstatement by therespondent at the conclusion of the jobs for which they had beenloaned.Early in April 1937, the Sinclair Refining Company com-municated with Glen Smith, the-respondent's assistant secretary, andrequested that any welders about to be laid off be sent to the Sinclairplant to assist in relining several towers with stainless steel.GlenSmith forwarded the request to Cramer, .the foreman in the weldingand burning department, who immediately sought to accommodatethe Sinclair Company.Cramer first approached Frank A. Smithwho had previously requested a leave of absence for the purpose oftaking such temporary work. Smith accepted the assignment withthe understanding that he would be reinstated when the job wascompleted.Cramer next offered Wallace the opportunity to acceptsimilar work and, when the latter refused, Cramer approached Hut-son.Hutson at first refused the assignment but when Cramer an-nounced that his refusal would result in the lay-off of several youngerwelders, including Hutson's brother, Hutson agreed to go.When 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDHutson inquired whether he would be reinstated at the completionof the Sinclair job, Cramer responded that he had always succeeededin returning to his old position on similar occasions.AlthoughCramer denied having made any definite commitment with respecttoHutson's reinstatement, he did not deny that he made the aboveresponse to Hutson's inquiry.From April 14 to May 10, 1937, Hutson worked for Sinclair Re-fining Company.On about April 21, when Hutson returned to therespondent's plant for a hammer which he had forgotten, he sawCramer and remarked that he would return as soon as the SinclairRefining job was finished.Cramer replied, "No, you quit here, youlost your seniority."After some discussion Hutson asked how hecould return to the respondent's employ.Cramer answered, "TheCompany has got an organization now and expects every loyal manto join it."Cramer denied the above conversation but Hutson'stestimony is supported in some measure by that of Joe Frick, a mem-ber of the Association, and Cecil Eckard, another welder.Fricktestified that while Hutson and Smith were working for SinclairRefining Company, Cramer told him that he would like to put "quit"on their cards.Frick further testified, and his testimony was sub-stantiated by Eckard, that Cramer told each of them in 1937 thatHutson would not return to the welding department as long as he(Cramer) "had anything to do with" it.Although Cramer deniedall the above statements, his denials are not persuasive.On May 10 Hutson returned to the respondent's plant and re-quested Cramer to reinstate him.Cramer replied that no employeeswere being hired and that if Hutson returned to work it would haveto be as a new man. That afternoon Hutson and Frank Smith,who had also been refused reinstatement, saw Fitch, Jr. and informedhim of Cr amer''s refusal to reinstate them.Fitch explained theseniority provisions of the contract with the Association and statedthat they would have to wait their turn in accordance with theseniority policy therein set forth.Fitch then accompanied them toCramer's office and instructed Cramer that Hutson and Frank Smithwere to be reinstated in accordance with their seniority.The respond-ent thereby recognized that neither Hutson nor Smith had lost theirseniority rights by reason of their loan to the Sinclair Company.Thereafter Smith was reinstated and on April 11, 1938, throughthe intercession of the Board's Kansas City, Missouri, office, Hutsonwas reemployed by the respondent in its punch and shear department.After 2 days he was reinstated to his former job in the welding depart-ment with full seniority rights.The respondent contends that Hutson was not reinstated until April1938 because of its seniority policy as enunciated in its contract with KANSAS CITY STRUCTURALSTEEL COMPANY339the Association; 6 that reinstatement of Hutson to his former posi-tion during the period from May 10, 1937, to April 13, 1938, wouldhave required the lay-off or transfer of a welder with less seniority inviolation of the respondent's policy of avoiding "bumping." It isapparent, however, that Hutson's predicament on May 10 stemmeddirectly from the respondent's conduct in bringing pressure uponhim to accept an assignment to the Sinclair Refining Company onApril 14.The refusal to reinstate him to his former position on May10, 1937, is thus directly attributable to Cramer's anti-union activityin April 1937.As described above, Cramer's antipathy toward the C. I. 0. isabundantly demonstrated in the record, and explains his coercion ofHutson to accept the temporary position.Had he followed GlenSmith's instructions, it is apparent that the temporary position wouldhave been offered to a welder with less seniority whose prospect ofbeing laid off was imminent. It is further significant that Crameralso offered the transfer to Wallace who was likewise an outstandingadherent of the C. I. 0. Cramer's unusual conduct -remains unex-plained in the record and leads to the conclusion that he desired todisplace the leaders of the C. I. 0.We find that by coercing Hutson into accepting temporary employ-ment and thereafter refusing to restore him to his previous positionwith full seniority rights, for the reason that Hutson was active inthe C. I. 0., the respondent discriminated in regard to his hire andtenure of employment, thereby discouraging membership in theC. I. 0., the Iron Workers, and the Boilermakers, and interfering with,restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.After the respondent's refusal to reinstate him on May 10, 1937,and before his reinstatement on April 11, 1938, Hutson earned$1,316.13 working for St. Louis Structural Steel Company, FairfaxShipyard,W. A. Ross Construction Company, and Kansas CityBridge Company.Gerald E. Mullin, Carl L. Beavers,andThomas G. Frostwere laidoff by the respondent on June 11, 1937.Mullin had started workfor the respondent on May 29, 1936, in the punch and shear depart-ment but at the time of his lay-off was working in the burning depart-ment to which he had been transferred at his own request approxi-mately 3 weeks before. Beavers had started working for the respond-ent in the painting department on September 24, 1936, but wastransferred to the punch and shear department in February 1937,where he was working as a rack-punch helper at the time of his lay-off.Frost had been employed by the respondent as a spot-punch helper6See footnote 3,supra.169134-39-vol 12-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDand operator in the punch and shear department since September 21,1936.All three belonged to both the C. I. O. and the Associationbut none was an especially active or prominent member of either.All were laid off because of lack of work.They contend that therespondent's discrimination against them is shown by the retentionof newer employees at positions they were capable of filling.Although several newer employees were retained in the punchand shear department after Mullin, Beavers, and Frost were laid off,they were retained at the jobs at which they had been working or forwhich they had some special qualification.Nor was there retention,under the circumstances, in violation of the respondent's senioritypolicy since none of the men laid off had "established seniority." 7In September 1937, the respondent hired Thomas Robinson in thepunch and shear department.Robinson was a new employee and thecomplainant unions in the instant case contend that his employmentwhen Mullin, Beavers, and Frost were not recalled shows that therespondent was prejudiced against the latter three.The circum-stances do not warrant such conclusion.Robinson had been paroledfrom the reformatory on the condition that he obtain a job. Severalof his relatives interceded with Glen Smith in his behalf and inSeptember Smith put Robinson to work.Robinson worked untilOctober 7, 1937, when he too was laid off for lack of work. The recorddoes not support the allegation of the complaint that Mullin, Beavers.and Frost were discriminatorily laid off because of their membershipin the C. I. O.rWe find that by laying off Gerald E. Mullin, Carl L. Beavers, andThomas G. Frost on June 11, 1937, the respondent did not discrim-inate in regard to their hire and tenure of employment to discouragemembership in the C. I. O. The allegations of the complaint withrespect to them will be dismissed.Alton KelsoandIrvin W. Bodamwere employed by the respondentin its crane or handling department until July 9, 1937, when they werelaid off.Kelso had started work for the respondent on September 10,1936, and Bodam on September 29, 1936; neither had establishedseniority.Both of these employees were members of the Associationas well as the C. I. O.When Kelso and Bodam were laid off noemployees who had worked a shorter time for the respondent wereretained in the handling department.However, on August 13, 1937,one Thomas J. Lynch, who had started work for the respondent onApril 2, 1937, and had been laid off on June 14, 1937, was recalled.The evidence shows that Lynch was recalled because it was neces-sary to obtain someone immediately to unload a car of steel and,since his father was a watchman at the respondent's plant, Lynch7 See footnote3,supra. KANSAS CITY STRUCTURAL STEEL COMPANY341was the most readily available.Glen Smith testified that the job towhich Lynch was recalled was expected to last only 2 or 3 days butthat since carloads of eteel kept arriving he was employed for approxi-mately 6 weeks. Smith's testimony was not controverted.We find that by laying off Alton Kelso and Irvin W. Bodam therespondent did not discriminate in regard to their hire and tenureof employment to discourage membership in the C. I. 0. The allega-tions of the complaint with respect to them will be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYWe have found that the respondent dominated and interfered withthe formation and administration of the Association and contributedsupport to it. In order to remedy these unfair labor practices andeffectuate the policies of the Act, we shall order the respondent notonly to cease and desist. from such domination and interference, butalso to cease from giving effect to its contract with the Association 8and to withdraw all recognition from the Association and completelydisestablish it as the representative of any of the respondent's em-ployees for the purposes of collective bargaining.We have found that the respondent's refusal to reinstate John E.Hutson on May 10, 1937, was an unfair labor practice. Since Hutsonwas reinstated by the respondent with full seniority rights on April11, 1938, it is not necessary that we order his reinstatement.Weshall, however, order the respondent to make him whole for any lossof pay he suffered by reason of the refusal to reinstate him, by pay-ment to him of a sum equal to the amount which he normally wouldhave earned as wages from May 10, 1937, the date of the refusal toreinstate, to April 11, 1938, the date of his reinstatement, less his netearnings a during said period.8 Such an order does not require the respondent to change substantive conditions of em-ployment which were specified in that contract.Those conditions are part of therespondent's employment policy and may be retained as such.8 By "net earnings"ismeant earnings less ezpenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent which would not have been incurred but for the discrimina-tion against him and the consequent necessity of his seeking employment elsewhere. SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America,Lumber and Sawmill Workers Union, Local2590, 8 N. L. R. B. 440. 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Committee for Industrial Organization, International AssociationofBridge, Structural and Ornamental IronWorkers, ShopmenWorkers, Local No. 520, International Brotherhood of Boiler Makers,Iron Ship Builders, and Helpers of America, and Employees' Associa-tion of Kansas City Structural Steel Company are labor organizations,within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the administration of theshop committee and with the formation and administration of Em-ployees' Association of Kansas City Structural Steel Company, andcontributing support to the latter labor organization, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of John E. Hutson because of his activity in the Committee forIndustrial Organization, thereby discouraging membership in Com-mittee for Industrial Organization, International Association ofBridge, Structural and Ornamental Iron Workers, Shopmen Work-ers,Local No. 520, and International Brotherhood of Boiler Makers,Iron Ship Builders, and Helpers of America, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.6.By laying off Gerald E. Mullin, Carl L. Beavers, Thomas G.Frost,Alton Kelso, and Irvin W. Bodam, the respondent has notengaged in unfair labor practices, within the meaning of Section 8(1) and (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent,Kansas City Structural Steel Company, and its officers,-agents, successors,and assigns, shall: KANSAS CITY STRUCTURAL STEEL COMPANY3431.Cease and desist from :(a)Dominating or interfering with the administration of Em-ployees'Association of Kansas City Structural Steel Company, orwith the formation or administration of any other labor organiza-tion of its employees, or contributing support to any such labororganization ;(b)Recognizing Employees' Association of Kansas City Struc-tural Steel Company as the representative of any of its employeesfor the purpose of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orconditions of work;(c)Giving effect to its contract with Employees' Association ofKansas City Structural Steel Company;(d)Discouraging membership in Committee for Industrial Or-ganization, International Association of Bridge, Structural and Or-namental Iron Workers, Shopmen Workers, Local No. 520, Inter-national Brotherhood of Boiler Makers, Iron Ship Builders, andHelpers of America, or any other labor organization of its employeesby refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment orany term or condition of their employment, because of membershipin or activity on behalf of Committee for Industrial Organization,International Association of Bridge, Structural and Ornamental IronWorkers, Shopmen Workers, Local No. 520, International Brother-hood of Boiler Makers, Iron Ship Builders, and Helpers of America,or any other labor organization of its employees;(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual 'aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole John E. Hutson for any loss of pay he has suf-fered by reason of the discrimination against him, by payment tohim of a sum of money equal to that which he would normally haveearned as wages during the period from May 10, 1937, the date ofthe discrimination against him, to April 11, 1938, the date of hisreinstatement by the respondent, less his net earnings during saidperiod; 344DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Withdraw all recognition from Employees' Association ofKansas City Structural Steel Company as the representative of anyof its employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or conditions of work, and completely disestablishEmployees' Association of Kansas City Structural Steel Companyas such representative;(c)Post immediately in conspicuous places in its plant and main-tain for a period of at least sixty (60) consecutive days, notices toits employees stating (1) that the respondent will cease and desist asaforesaid; and (2) that the respondent has withdrawn all recognitionfrom Employees' Association of Kansas City Structural Steel Com-pany as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,wages,rates of pay, hours of employment, or conditions of work, andthat Employees' Association of Kansas City Structural Steel Com-pany is disestablished as such representative;(d)Notify the Regional Director for the Seventeenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND ITIS FURTHERORDERED that the allegations of the complaintwith respect to Gerald E. Mullin, Carl L. Beavers, Thomas G. Frost,Alton Kelso, and Irvin W. Bodam be, and they hereby are, dismissed.